133 F.3d 927
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Richard C. MANN, Plaintiff-Appellant,v.Gary EMERSON;  Sandra Emerson;  John E.F. Dinapoli;  JackKomar;  John A. Flaherty;  Leo Himmelsbach;  Officer Reek;Alvin G. Weger;  City of San Jose;  Office of the AttorneyGeneral;  Real Estate Department of State of California;Commission on Judicial Performance of the State ofCalifornia;  State of California;  Glen Kinsey;  JosephMata, Jr., Robert M. Raymer;  Daniel Lungren, AttorneyGeneral;  F. Baranski;  Pete Wilson;  Patricia C. Esgro;Charles Quackenbush;  Alfred E. Alquist;  Chris Janzen;Peter Gubbins;  Santa Clara County;  Governor of the Stateof California;  Catherine B. Frink, Defendants-Appellees.
No. 97-15850.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Dec. 17, 1997.

Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Richard C. Mann appeals pro se the district court's dismissal pursuant to Fed.R.Civ.P. 12(b)(6) of his amended complaint against several defendants.  Mann alleged that the defendants conspired to obtain a civil judgment against him in a 1985 state court civil trial by suborning perjury, intimidating witnesses, and testifying falsely at trial.  We affirm for the reasons set forth (1) in the district court's September 23, 1996 Order dismissing the claims against the plaintiffs in the 1985 lawsuit and their attorney and (2) in the district court's October 30, 1996 Order dismissing the claims against the State of California defendants, the Santa Clara County defendants, and the City of San Jose defendants.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3